UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 06-1684



In Re:   MICHAEL JACKSON BEATTIE,




                                             Petitioner - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge, James C. Cacheris, Senior District Judge, and
Jerome B. Friedman, District Judge. (3:06-mc-00002-JRS)


Submitted:   March 9, 2007                 Decided:   April 11, 2007


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael Jackson Beattie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Jackson Beattie appeals from an order of a three-

judge panel denying his petition for reinstatement to the practice

of law before the Eastern District of Virginia.           We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the panel.     See In re:        Michael Jackson

Beattie,   No.   3:06-mc-00002-JRS   (E.D.   Va.    May   22,   2006).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                - 2 -